Title: From Thomas Jefferson to William John Coffee, 5 March 1821
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monticello
Mar. 5. 21.
My cistern answers perfectly well but not affording water enough for us, I propose to prepare another. I this day therefore desire Capt Bernard Peyton commission mercht of Richmond and my correspondent there to remit you 40. D. which I trespass on your friendship in requesting you to invest in Roman cement, and forward to Capt Peyton for me. the Proctor of our University will have occasion soon to apply for some. will you be so good as to inform me to whom he must address himself.You were kind enough when here to give me some remarkably fine penpoints of a yellow hue. if my remittance leaves any thing will you be so kind as to send me a few dozen. if quilted into the size of a letter they will come best my mail. not certain of your being in New York this as well as the letter of remittance go under cover to Dr Hosack.I salute you with constant esteem & respect—Th: Jefferson